Case: 3:19-cv-00234-NBB-RP Doc #: 132-18 Filed: 10/26/20 1 of 6 PageID #: 1044




                     Exhibit R
       Case: 3:19-cv-00234-NBB-RP Doc #: 132-18 Filed: 10/26/20 2 of 6 PageID #: 1045




         IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                   OXFORD DIVISION


DR. AMY R. WOODS                                                                        PLAINTIFF
VS                              CIVIL ACTION NO. 3:19-CV-00234-NBB-RP
MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION
JESSE WILLIAMS, INDIVIDUALLY;
AND JOHN DOES 1-9                                                                       DEFENDANTS



_________________________________________________________
               ZOOM DEPOSITION OF JERRY WILLIAMS
_________________________________________________________



         Taken at the Instance of the Plaintiff
 With All Parties Appearing by Zoom Videoconferencing
                           On September 21, 2020
                                   At 11:05 a.m.




REPORTED BY:        SHARRON F. ALLEN, CSR, RPR
                    CSR NO. 1144
              Case: 3:19-cv-00234-NBB-RP Doc #: 132-18 Filed: 10/26/20 3 of 6 PageID #: 1046
                                                                                               24



1    repetitive, but sometimes I do that.                                      So let me

2    just ask you:             As best you can, tell me what you

3    told Warden Williams about what you had been

4    told by Representative Kinkade.

5       A.        I had been contacted by Representative

6    Kinkade and advised that they were having staff

7    shortages and inmates were not being able to be

8    seen in the clinic as required.                                I asked him to

9    address that issue, along with making sure that

10   he covers our policy as it relates to

11   confidentiality and use of the chain of command.

12      Q.        All right.               So did you feel like

13   whoever had told -- a nurse as you believe --

14   did you feel like the nurse who had told

15   Representative Kinkade about this had done

16   something wrong or something in violation of

17   your policies?

18      A.        I felt like some awareness need to have

19   been brought to her about the chain of command

20   and the issues we have at the facility.

21      Q.        Did you tell him she needed to be

22   fired?

23      A.        No.        No.       And I don't have that

24   authority to fire, you know, the nurse or the

25   doctor, especially like if they're contract
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-18 Filed: 10/26/20 4 of 6 PageID #: 1047
                                                                                              25



1    employees.         That falls on the contractor that

2    the agency contracted with, so I don't have that

3    authority.

4       Q.       All right.

5       A.       Nor did I make the recommendation.

6       Q.       Did you tell the warden that whoever

7    had talked to the representative should have her

8    security clearance revoked?                           She shouldn't be

9    allowed back on the premises?

10      A.       No.

11      Q.       Y'all didn't have any discussion like

12   that?

13      A.       No.

14      Q.       Am I correct?

15      A.       I advised the warden to have a meeting

16   with the nurse -- because that's what I assumed

17   then.   And Representative Kinkade wanted to meet

18   with him as well.                He said he tried to set up a

19   meeting but was unable to do so.

20      Q.       The warden said he tried to set up a

21   meeting with whom?

22      A.       I think Representative Kinkade, along

23   with the nurse.

24      Q.       To the best of your knowledge, you told

25   him it was a nurse you were talking about as
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-18 Filed: 10/26/20 5 of 6 PageID #: 1048
                                                                                                  50



1                You testified earlier that April Meggs

2    called you.          Is that correct?

3       A.       Correct.             She and I talked.                       April and

4    I talked ongoing in particular with appointments

5    as they relate, you know, to offenders missing

6    appointments.

7       Q.       Okay.          And did she ever call you about

8    Dr. Woods?

9       A.       No, she didn't call me about Dr. Woods.

10   I think we had a conversation, and I told her

11   that the warden had some concerns.

12      Q.       Okay.          Did she ever ask you about

13   trying to reinstate Dr. Woods' security

14   clearance?

15      A.       No, sir.             Well, let me go back.                           I

16   don't recall Dr. Woods.                       I want that for the

17   record.     It was an individual from medical.                                           I

18   can't recall -- I can't recall Dr. Woods.                                          I'm

19   not saying who it was.                      I don't recall who it

20   was.

21      Q.       You're not saying it didn't happen.

22   You're just saying you don't recall?

23                    MR. WAIDE:              Object to the form.                         I

24          think he testified that -- well, I don't

25          think that's what he said.                               I object to
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-18 Filed: 10/26/20 6 of 6 PageID #: 1049
                                                                                              51



1         the form.

2    BY MR. DEAN:

3       Q.       Mr. Williams, during your conversation

4    with April Meggs about the person from Marshall

5    County, did you ever give any advice about what

6    to do with that person's employment status?

7       A.       No.        I just reminded her about the

8    chain of command and the things, you know, as it

9    relates to our confidentiality.

10      Q.       And did you encourage her to terminate

11   that person's employment?

12      A.       No, sir.             No, sir.

13      Q.       Did you have any sort of input into

14   that person's employment status?

15      A.       No, sir.             Like I said, that's a

16   contract company.                You know, who they hire and

17   fire, you know, that's, you know, up to the

18   contractor.

19      Q.       And is April Meggs -- other than April

20   Meggs, did you speak to anybody else at

21   Centurion about Dr. Woods' employment status?

22      A.       No, sir.             No, sir.

23                    MR. DEAN:             Give me one second.

24                    I think that's all we have.                                 I think

25        that's it from us.
